S t
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
This is a notice of allowance in response to applicant response dated 12/09/2021 which includes a terminal disclaimer. 

Status of Claims
Claims 2-15 were previously presented.
Claim 1 was canceled. 
Claims  2-15 are pending.
Allowable Subject Matter
Claims  2-15 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from Matt Ridsdale on 01/07/2022. The application has been amended as follow: Applicant added a non-transitory to the claimed computer readable medium in the preambles of the claims.
The application has been amended as follow:

2.	(Proposed)	A non-transitory computer readable medium having stored therein instructions executable by a processor, including instructions executable to:
receive by a network device a first data feed update message from an electronic exchange over a data feed, wherein the first data feed update message includes data related to a first tradeable object at the electronic exchange;
determine by the network device that a timer is running when the first data feed update message is received;
coalesce by the network device, in response to determining that the timer is running, the first data feed update message by updating a data structure stored in a memory of the network device based on the first data feed update message;
receive by the network device a second data feed update message from the electronic exchange over the data feed, wherein the second data feed update message includes data related to the first tradeable object at the electronic exchange, wherein the second data feed update message is received after the first data feed update message, wherein the second data feed update message is received before the expiration of the timer;
coalesce by the network device the second data feed update message by updating the data structure based on the second data feed update message;
detect by the network device an expiration of the timer; and
send by the network device, in response to detecting the expiration of the timer, a first coalesced update message to a client device, wherein the first coalesced update message is based on the updated data structure.
3.	(Proposed)	The non-transitory computer readable medium of claim 2, wherein the data in the first data feed update message includes at least one of: price data, order data, or fill data.
4.	(Proposed)	The non-transitory computer readable medium of claim 2, wherein the timer started running at a time T0, wherein the first data feed update message is received at a time T1, wherein T1 is after T0.
non-transitory computer readable medium of claim 2, wherein the timer is running in response to the network device having received a previous data feed update message from the electronic exchange over the data feed.
6.	(Proposed)	The non-transitory computer readable medium of claim 2, further including instructions executable to:
receive by the network device a previous data feed update message from the electronic exchange over the data feed, wherein the previous data feed update message includes data related to the first tradeable object at the electronic exchange;
determine by the network device that the timer is not running when the previous data feed update message is received;
send by the network device, in response to determining that the timer is not running, the previous data feed update message to the client device; and
start by the network device the timer.
7.	(Proposed)	The non-transitory computer readable medium of claim 2, wherein the data structure stores market data in a plurality of fields, wherein each field corresponds to a price level of the first tradeable object at the electronic exchange.
8.	(Proposed)	The non-transitory computer readable medium of claim 2, wherein updating the data structure based on the second data feed update message replaces the update of the data structure based on the first data feed update message.
9.	(Proposed)	The non-transitory computer readable medium of claim 2, wherein updating the data structure based on the second data feed update message adds to the update of the data structure based on the first data feed update message.
10.	(Proposed)	The non-transitory computer readable medium of claim 2, wherein the timer started running at a time T0, wherein the first data feed update message is received at a time T1, wherein the second data feed update message is received at a time T2, wherein T1 is after T0, wherein T2 is after T1.
non-transitory computer readable medium of claim 2, further including instructions executable to:
receive by the network device a plurality of data feed update messages from the electronic exchange over the data feed, wherein each data feed update message in the plurality of data feed update messages includes data related to the first tradeable object at the electronic exchange, wherein the plurality of data feed update messages are received at a first data rate; and
send by the network device a plurality of coalesced update messages to the client device, wherein the plurality of coalesced update messages are sent at a second data rate, wherein the second data rate is lower than the first data rate.
12.	(Proposed)	The non-transitory computer readable medium of claim 11, wherein the second data rate is specified by the client device.
13.	(Proposed)	The non-transitory computer readable medium of claim 2, wherein the network device is in communication with a plurality of client devices including the client device.
14.	(Proposed)	The non-transitory computer readable medium of claim 13, further including instructions executable to:
send by the network device, in response to detecting the expiration of the timer, the first coalesced update message to each of the plurality of client devices.
15.	(Proposed)	The non-transitory computer readable medium of claim 2, wherein the network device is a gateway.
Reasons for Allowance
	Previous office actions for parent application 14/033,363 detail prosecution and reasons for allowing the claims under both the subject matter eligibility and anticipation/obviousness of prior arts.
35 USC § 101 rejection, the reasons for eligibility were included in the final office action dated 01/30/2018 for the parent application 14/033,363. The invention is solving a technical problem arising from the increasing flow of data. Due to the increasing flow of data, the internal message queue for the server will continue to grow until the market's volume burst subsides (if it does subside) because the contents in the queue will be growing, and the messaging system is obligated to deliver all of the messages in the queue, the client will receive and begin to display price updates that are increasingly outdated. The invention is automatically adjusting the service level according to measured latency and measured bandwidth and changing the transmitted data flow to solve the problem.
With respect to the 35 USC § 103 rejection, Applicant's arguments for parent application 14/033,363 filed on 05/14/2019 (page 6) were deemed to be persuasive and adequately reflect the Examiner's opinion as to why claims are allowable over the prior art of record. “The Applicant respectfully submits that the cited art does not teach or suggest at least the following features recited in independent claim 12 emphasis added): determining by the network device that a timer is running when the first data feed update message is received, coalescing by the network device, in response to determining that the timer is running, the first data feed update message by updating a data structure stored in a memory of the network device based on the first data feed update message, detecting by the network device an expiration of the timer, sending by the network device, in response to detecting the expiration of the timer, a first coalesced update message to a client device, wherein the first coalesced update message is based on the updated data structure”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
1) Aamir Shaikh and Kenneth J. Christensen. 
Traffic Characteristics of Bulk Data Transfer using TCP/IP over Gigabit Ethernet. 
Department of Computer Science and Engineering University of South Florida Tampa, FL 33620 {ashaikh, christen} @csee.usf.edu. Year, 2001
The publication discloses as network data rates scale-up, an understanding of how and why traffic characteristics change is needed. A study of the characteristics of bulk data transfer TCPAP flows in a fully-switched Gigabit Ethernet network. Both disk-to-disk and memory-to-memory transfers are studied. An investigate flow characteristics as a function of link speed, server load, operating system (Linux and Windows NT), and number of simultaneous clients accessing a server. Using trace-based simulations, we find that there is great variability in the “friendliness” of a flow to a single-server queue in terms of packet losses. Flows on Gigabit Ethernet tend to cause greater packet losses for a given link utilization and buffer size under certain conditions. An unexplained inefficiencies in some of the flows are found. An 
2) Lizy John, Yin Teh, Francis Matus, Craig Chase. 
Code Coalescing Unit: A Mechanism to Facilitate Load Store Data Communication. 
Electrical and Computer Engineering Department, the University of Texas at Austin
Austin, TX 78712, ljohn@ece.utexas.edu. Year 1998.
The publication discloses a scheme entitled the Code Coalescing Unit that eliminates several of the memory access instructions by buffering the data in a mechanism similar to the store buffer and renaming the instructions that use the data to access it directly from the buffer. The approach works by using a special buffer called the Store Register Rename Buffer (SRRB), to store the addresses and data for the stores. Subsequent loads for the data are avoided by the proposed Code Coalescing Unit (CCU) by converting the load operations to register read operations or by renaming the subsequent compute operations to directly read the operand from the buffer. Eliminating the load operation results in avoiding costly address translation and cache access which typically takes 2 or 3 cycles. The SRRB is thus used as an extension to the regular register file.
3) Thomas Fahringer, Eduard Mehofer.
Buffer-Safe Communication Optimization based on Data Flow Analysis and Performance Prediction.
Institute for Software Technology and Parallel Systems, University of Vienna Liechtensteinstr. 22, A-1090, Vienna, Austria {tf,mehofer} @par.univie.ac.at. Year 1997.
The publication discloses a novel approach to reduce communication costs of programs for distributed memory machines. The techniques are based on uni-directional bit-vector data 
4) Taylor, Dale T. et al. (US 20030009550 A1) discloses coalescing information from a plurality of agents according to priority rules. Each of the agents is associated with a device group that has at least one device and sends information about the at least one device to a priority rules-based coalescing mechanism. Upon receiving information from an agent, the priority rules-based coalescing mechanism retrieves relevant priority rules and coalesces the information according to those retrieved priority rules.
5) Caldara; Stephen A. et al. (US 5982771 A) discloses a method and apparatus for controlling delay and bandwidth allocation in a network switch. Cell streams for a plurality of connections are received at respective input ports of the network switch having a plurality of port processors comprising a To Switch Port processor (TSPP), a From Switch Port Processor (FSPP) 
6) Kernz; James J. (US 6366899 B1) discloses a system and method for creating a more robust virtual marketplace for examining coins with linked multiple images of each coin being offered for sale. Such linked multiple images, referred to hereinafter as a Coin Image Compilation, are stored on a host computer system that is remotely accessible. A prospective buyer can access the host computer and review the Coin Image Compilation to examine the visual appearance of any coin he wants to buy. In addition, the present invention can use server configuration methods that transmit HTML encoded pages dynamically. Rather than devoting a significant portion of storage media to archive "static" HTML pages, this method permits HTML pages to be generated by the system as needed in response to external requests. Such "on-the-fly," dynamically generated HTML page delivery preferably is based on web-database connectivity software programming techniques. Presenting coalesced information simultaneously as if all the content of one Web document originated from a single source (host) is a powerful technical feature of the World Wide Web. Likewise, the linking capability inherent within Hypertext Markup Language (HTML) dramatically increases the utility of the World Wide Web by providing nonlinear links to various screen elements such as text, images, sound bites, video clips, etc.
7) Olson; Jack E. et al. (US 5995980 A) discloses a new, high-performance system and method for updating databases or other data compilations with changes entered in a source database or data compilation. Updates are preprocessed to reduce system update demands while increasing update flexibility for remote processing sites. Data update records are captured or collected and extracted into one or more channel or other criterion-specific batches. Transaction boundaries within a batch are collapsed, and the records coalesced into a package comprising a sequence of updates that reflect the cumulated impact of the extracted records. The batched records are sorted by extracted sort key entries and the package is converted to the physical format of respective targets. The created update package is, therefore, organized and physically formatted in correspondence with the target database. The update package is then directly applied to the target database without resort to the traditional front door processing through the local database manager. The processing typically required in database update replication is, thereby, avoided and the update process significantly streamlined. The update packages may be moved to targets by a variety of methods. The packages can be conveyed across network or Internet connections or between disconnected computers.
8) Williams, Jr.; Billy L. (US 4868866 A) discloses a method and apparatus for acquiring, editing, verifying, formatting and distributing data from multiple data sources, In particular, the invention is directed to an information distribution system for providing both real-time data and periodic (non-real-time) data to an unlimited number of subscribers each having receiving apparatus via a one-way, non-interactive broadcast data feed. Williams also discloses a broadcast data distribution system which can transmit both real-time and non-real-time data either of which can be formatted or unformatted.

 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/AAE/
Examiner, Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623